DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

 	The previously issued claim objection is hereby withdrawn in view of amended claim 1.

 	The Applicant’s arguments with respect to claims #1-4 in the reply filed on October 29, 2020 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

IDS
 	The IDS document(s) filed on March 29, 2021, October 5, 2021, and December 1, 2021 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Allowable Subject Matter
 	Claims #1-4 are allowed.

 	 The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “the body region comprises a first body region and a second body region having a p-type impurity density lower than any of a p-type impurity density in the first body region and the p-type impurity density in the anode region” as recited in claim 1.
 	Horiuchi et al. (U.S. Patent Publication No. 2016/0247808A1), hereafter “Horiuchi”, is the closest prior art.  Horiuchi teaches in FIG. 2 a semiconductor substrate 11, a trench 24 provided in an upper surface of the semiconductor substrate, a gate insulating film 26 provided in the trench, a gate electrode 16 provided in the trench and insulated from the semiconductor substrate by the gate insulating film, an upper electrode 46 being in contact with the upper surface, and a lower electrode 28 being in contact with a lower surface of the semiconductor substrate, wherein the semiconductor substrate comprises a collector region 42 of p-type and a cathode region 44 of n-type in a range being in contact with the lower electrode, in a plan view of the semiconductor substrate along a thickness direction of the semiconductor substrate, a semiconductor region overlapping with the collector region is an IGBT region 12 and a semiconductor region overlapping with the cathode region is a diode region 14, the trench is provided in the IGBT region, the semiconductor substrate comprises a drift region 32a of n-type distributed across the IGBT region and the diode region, provided above the collector region and the cathode region, and being in contact with the gate insulating film, a body region 36 of p-type, provided above the drift region in the IGBT region, and being in contact with the gate insulating film, a body contact region 38 of p-type, 
	However, Horiuchi is silent as to “the body region comprises a first body region and a second body region having a p-type impurity density lower than any of a p-type impurity density in the first body region and the p-type impurity density in the anode region” because the body region has a uniform impurity density of p- and the anode region also has an impurity density of p-.  Furthermore, Horiuchi does not specify impurity density values.
	No other prior art references were found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829